Citation Nr: 9916862
Decision Date: 02/25/99	Archive Date: 06/24/99

DOCKET NO. 93-08 657               DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Roanoke, Virginia

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for a low back disorder.

(The issue of entitlement to an increased rating for a generalized
anxiety disorder with major affective illness will be decided in a
separate Board decision of this date under a different docket
number.)

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

C. WP, Associate Counsel 

INTRODUCTION

The veteran had active military service from March 1964 to March
1967.

This matter originally came before the Board of Veterans' Appeals
(Board) on appeal from a January 1993 rating action in which the RO
denied service connection for an acquired psychiatric disorder and
found that new and material evidence had not been submitted to
reopen a claim for entitlement to service connection for a low back
disorder. The case was remanded by the Board in January 1995 for
development of the issue of entitlement to service connection for
an acquired psychiatric disorder. The case was returned to the
Board for consideration of both issues. In an April 1996 decision,
the Board granted service connection for an acquired psychiatric
disorder and remanded the issue of whether new and material
evidence had been submitted to reopen a claim for entitlement to
service connection for a low back disorder for evidentiary
development. The issue has now been returned to the Board for
further appellate consideration.

REMAND

As noted in the April 1996 Board remand, the veteran contends that
his current low back disorder had its onset in service, when he was
struck by a taxi while on active duty. The service medical records
show that the veteran had no low back disorder at the time of his
examination for entrance onto active duty. In June 1964, he was
seen for complaints of back pain. He reported that he had fallen
from a three story building one year earlier, prior to his period
of active military service. On examination, the veteran exhibited
tenderness of the lumbar paraspinal muscles. The impression noted
no significant low back pathology.

In December 1964, the veteran was involved in a motor vehicle
accident and indicated that he bad injured his back at the time.
Examination at that time revealed i spasm of the paraspinal
muscles. The diagnostic impression was acute sprain of the

back region. The balance of the service medical records do not
reflect further complaints or findings of a low back disorder.

Post-service private treatment records show that the veteran was
seen at a private hospital in December 1973. He reported a history
of back injury in 1969, when he had pulled on a rather heavy
weight. He said the sharp pain he had felt then had recurred
periodically. A lumbar myelogram was conducted. The diagnosis was
a suspected herniated nucleus pulposus (HNP) at L4.

In June 1974, the veteran underwent a hemilaminectomy on the left
at L4 and L5 at a private hospital. Additional surgery in the area
of his lumbosacral spine was performed in April 1986.

On VA examination in September 1992, the veteran was diagnosed with
status post herniated disc surgery of the lumbar spine.

At the time of the April 1996 Board remand, it was noted that the
medical records pertaining to the veteran's post-service back
injury in 1969 had not been associated with the claims folder. The
case was remanded to obtain such records as well as a medical
opinion regarding the nature of the veteran's low back injury in
service and whether it was the early manifestation of the
subsequent HNP.

Pursuant to the remand, a statement was received from the office of
the physician who treated the veteran in 1969. The veteran's
medical records were destroyed after the veteran had not been seen
in more than 15 years. As such, the medical records are no longer
available.

The veteran was seen for a VA orthopedic examination in October
1996. He reported a history of low back injury following an
automobile accident in service in 1966. He said that he was seen at
the hospital and received therapy. He was diagnosed with a back
sprain. The veteran returned to full duty and never required any
further treatment in service for his back complaints. On discharge
examination

in 1967, the veteran indicated that there was nothing found to be
wrong with his back. He reported that his back started bothering
him again after his discharge from service between 1967 and 1970.
He denied any additional injury. On examination, the veteran was
observed to have a normal gait. He indicated that he was unable to
walk on his heels, toes or outside of his feet because of pain and
loss of balance. There was tenderness of the back at T-3 and Ll-S1.
X-rays of the lumbosacral spine revealed mild spondylosis and
status post L5 laminectomy. The diagnostic impression included a
history of back sprain in service with return to fully duty and no
other medical treatment required while in service, and history of
HNP of L-4 with hemilaminectomy at L4-5 and removal of disc.
Following a complete review of the claims folder, and in response
to the questions posed in the April 1996 Board remand, the VA
examiner indicated that the veteran had what appeared to be a very
minor back sprain in service and was treated as an outpatient. He
did full duty until he was discharged from service and the
discharge examination did not reflect any back pathology. He
further commented that the veteran's post-service back problems led
to his current low back pathology. He specifically indicated that
the veteran's current low back problems are directly related to his
workman's compensation injuries; the in-service back problems were
very minor and cleared up completely before he was discharged from
service.

38 C.F.R. 3.156(a) provides, in pertinent part, that in order to
reopen a claim for service connection, there must be added to the
record new and material evidence which bears directly and
substantially upon the specific matter under consideration, which
is neither cumulative nor redundant, and which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. The United States Court of Veterans Appeals (Court) has
held that, once a denial of service connection has become final,
the claim cannot subsequently be reopened unless new and material
evidence has been presented. The Board must perform a two-step
analysis when the veteran seeks to reopen a claim based on new
evidence. First, the Board must determine whether the evidence is
"new and material." Second, if the Board determines that the
claimant has produced new and material evidence, the claim is
reopened and the


Board must evaluate the merits of the veteran's claim in light of
all the evidence, both old and new. Manio v. Derwinski, 1 Vet. App.
140, 145 (1991).

The Board notes that, until recently, the caselaw of the Court
mandated that the third question to be resolved in the first step
of the Manio analysis was whether, in light of all the evidence of
record, there was a "reasonable possibility that the new evidence,
when viewed in the context of all the evidence, both new and old,
would change the outcome" in the prior determination. Colvin v.
Derwinski, 1 Vet. App. 171, 174 (1991); see Evans v. Brown, 9 Vet.
App. 273, 283 (1996). However, the United States Court of Appeals
for the Federal Circuit has recently held that this judicially
created standard is inconsistent with the language of section
3.156(a) of VA regulations, cited above, and has overruled the
extension of the Manio analysis that was first articulated by the
Court in Colvin, supra. See Hodge v. West, 155 F. 3d. 1356 (1998).
Inasmuch as the November 1998 SOC furnished by the RO to the
veteran and his representative was based, in part, on the standard
which was struck down in Hodge, supra, a remand is warranted to
allow the RO to apply the standards set forth therein.

The case is REMANDED to the RO for the following action:

Thereafter, RO should review the record and readjudicate the issue
of whether new and material evidence has been submitted to reopen
a claim for service connection for a low back disorder. The RO is
directed to make a decision based only on consideration of the
holding in Hodge, supra, and on 38 C.F.R. 3.156.

If the determination remains adverse to the veteran, both the
appellant and his representative should be provided with a
Supplemental Statement of the Case. The veteran and his
representative should be given the opportunity to respond within
the applicable time. Thereafter, the case should be returned to the
Board, if in order.

The appellant need take no action unless otherwise notified. The
purpose of this remand is to procure clarifying data, to comply
with a precedent decision of the Court and to ensure due process of
law.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the Ros to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

BRUCE E. HYMAN
Member, Board of Veterans'Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1400(b) (1998).

6 - 

